Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00691-CV

                    CUANTO ANTES MEJOR, L.L.C. and M.E. Phillip,
                                  Appellants

                                               v.

                                  EOG RESOURCES, INC.,
                                        Appellee

                  From the 81st Judicial District Court, Karnes County, Texas
                             Trial Court No. 15-12-00277-CVK
                           Honorable Lynn Ellison, Judge Presiding

BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s judgment signed on
October 3, 2019 is REVERSED and the cause is REMANDED to the trial court for further
proceedings consistent with this court’s opinion.

       It is further ORDERED that appellants Cuanto Antes Mejor, L.L.C. and M.E. Phillip
recover their costs of appeal from appellee EOG Resources, Inc.

       SIGNED June 2, 2021.


                                                _____________________________
                                                Liza A. Rodriguez, Justice